Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 1 of 79




                                                                         151
                                                                         EB-00031290
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 2 of 79




                                                                         EB-00031291
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 3 of 79




                                                                         EB-00031292
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 4 of 79




                                                                         EB-00031293
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 5 of 79




                                                                         EB-00031294
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 6 of 79




                                                                         EB-00031295
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 7 of 79




                                                                         EB-00031296
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 8 of 79




                                                                         EB-00031297
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 9 of 79




                                                                         EB-00031298
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 10 of 79




                                                                          EB-00031299
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 11 of 79




                                                                          EB-00031300
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 12 of 79




                                                                          EB-00031301
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 13 of 79




                                                                          EB-00031302
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 14 of 79




                                                                          EB-00031303
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 15 of 79




                                                                          EB-00031304
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 16 of 79




                                                                          EB-00031305
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 17 of 79




                                                    EB-00001207
                                                                          152
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 18 of 79




                                                    EB-00001208
             Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 19 of 79


Wendv Eber

From:                              Wendy Eber
Sent:                              Thursday, December L5,20L6 L0:03 AM
To:                                Rick Hawks
Cc:                                Lester Eber
Subject:                           Follow up from our conversation
Attachments:                       image001jp9; ATT0000L.htm; L-main.pdf; ATT00002.htm



Rick,

As discussed yesterday attached is a copy of the lawsuit which was filed on Friday by Dan Kleeberg, Lisa Stein and
Audrey Hayes. Our attorney has told us the case has no merits.

I spoke to Lester and his attorney, he would like to move forward with closing the trust, finalizing the accounting of the
Trust, and acquiring the stock of Eber Bros Wine and Liquor lmmediately. We would like to move forward as soon as
possible and close by end of the year. When will the documents be ready?

Should you have further questions, feel free to contact me at 917-620-0026

Many thanks,

Wendy Eber




                                                              1
                                                                                                                      153
                                                                                                                     EB-00030956
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 20 of 79




                                                    EB-00000459
                                                                          155
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 21 of 79




                                                    EB-00000460
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 22 of 79




                                                    EB-00000461
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 23 of 79




                                                    EB-00000462
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 24 of 79




                                                    EB-00000463
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 25 of 79




                                                    EB-00000464
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 26 of 79




                                                    EB-00000465
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 27 of 79




                                                    EB-00000466
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 28 of 79




                                                    EB-00000467
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 29 of 79




                                                    EB-00000468
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 30 of 79




                                                    EB-00000469
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 31 of 79




                                                    EB-00000470
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 32 of 79




                                                    EB-00000471
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 33 of 79




                                                    EB-00000472
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 34 of 79




                                                    EB-00000473
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 35 of 79




                                                    EB-00000474
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 36 of 79




                                                    EB-00000475
         EB-00000476
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 37 of 79
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 38 of 79




                                                    EB-00000477
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 39 of 79




                                                    EB-00000478
         EB-00000479
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 40 of 79
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 41 of 79




                                                                    155   EB-00035659
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 42 of 79




                                                                          156
   Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 43 of 79



                               Trrn CININoAIGUA NettoNar BeNr
                                      AND Tnusr CovrPexY
                                         72 South Main Stteet
                                    Canandaisua, New York 14424
                                                                                (585) 394-4260 Ext. 36040
 Richard H. Hawks, Jr.
 Senior V.P. & Trust Officer                                                           Fax (585) 394-4001




                                                         September    20,201I

Mrs. Sally Kleeberg
83 Aster Pl
Amherst, NY 14501

Re: Allen Eber Trust

Dear Mrs. Kleeberg:

        Recently, the Trustees of the Allen Eber Family Trust received a request from Lisa
Kleeberg Stein to provide financial support to Erica Stein for many of the ongoing medical
.*p"rrr"i associated with her health. The Trustees have reviewed the request along with the trust
provisions and have determined a monthly distribution can be made but would require the
consent from each of the trust remainderman. The distributions will be made from principal and
a record of payments made will be charged against the trust from which such beneficiary
(family) final distributions shall be made.

         At this time, we would ask for your consent to begin a monthly distribution to Erica to
assist in meeting her living & medical expense. I ask that you sign the attached copy of this letter
where indicated and return it to us in the enclosed envelope'

         Thank you for your prompt return of the consent form'


                                                         Sincerely,


                                                         Richard H. Hawkd, Jr.
                                                         Senior Vice President &
                                                         Trust Officer



          I consent to distributions outlined in the above letter



          Sally Kleeberg

                                                                                                            157
                                                                                                            EB-00030961
 Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 44 of 79




                               Tsn CaNmtoArcuA NettcrNel Beur
                                     AND Tnust Connpmry
                                         72 SouthMain Steet
                                    Canandaigua, New Yotk 14424.
 Richard H. Hawks, Jr,                                                        (585) 394-4260 Ext. 36040
 Senior V;P, & Trust Officer                                                         Fax (s85) 394-1001




                                                         Septenrber 20,2011

Mr. Lester Eber
Bldg 2 Ste 10
95 Allons Creek Rd
RochesterNY 14618

Re: Allen Eber Trust

Dear Mr. Eber:

        Recently, tha Trustees of the Allen Eber Family Trust received a request frorn Lisa
Kleeberg Stein to provide financial support to Erica Stein for many of ihe ongoing mbdical
exp."nses associated with her health. The Trustees have reviewed the request along with the fust
provisiotrs and have determined a monthly distribution can be made. l1e distributions will be
made from principal and we will keep a record of payments madg. Upon termination of the trusf,
the amount-of tne clistributions to Erica will be ohargai against the appropriate family.

         At this time, we would ask for yor,:r consent to begin a monthly distribution to Erica tp
assist in meeting her living & medical expe,nse. I ask thatyou sign the attached copy of this letter
where indicated and return it to us in the earclosed envelope'

         Thank you for your prompt retum of the consent form.




                                                         Richard H. Ha      Jr
                                                         Senior Vice President &
                                                         TrustOfficer


          I consent to distributions outlined in the above letter'

                               W.fA
          Lester Eber




                                                                                                          EB-00030964
   Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 45 of 79

                                      THE CANANDAIGUA NATIONAL BANK
                                                        AND TRUST COMPANY

                                                               72 South      Main     Street

                                                      Canandaigua            New      York 14424

   Richard   H Hawks Jr                                                                                              585   394 4260 Ext 36040
   Senior   V P Trust Officer                                                                                               Fax 585 394 4001




                                                                                    September      20    2011



Ms Wendy            Eber

524 E 72           St    Apt    31C
The    Belaire      Condominum
New    York        NY      10021



Re     Allen Eber Trust



Dear   Ms         Eber


                Recently        the    Trustees        of   the   Allen    Eber Family Trust            received     a     request   from       Lisa

Kleeberg Stein             to    provide           financial   support     to    Erica    Stein   for   many    of   the    gnj qiihg medical

expenses associated with her health The Trustees have reviewed the request along with the                                                       trust

provisions and have                   determined        a monthly         distribution     can be   made The          distributions       will    be

made from          principal          and   we     will keep a record of payments              made Upon        termination of the trust

the amount of the distributions to Erica will be c i aeged against the appropriate                                         family


            At    this    time    we        would ask for your consent               to   begin   a monthly distribution to Erica                 to

assist in        meeting her living                  medical expense         I   ask that you sign the attached            copy of     this letter

where indicated and return                    it    to us in the enclosed envelope



            Thank you for your prompt return of the consent                               form




                                                                                     4fteer




                                                                                   Richard     H Hawks      Jr

                                                                                   Senior Vice President

                                                                                   Trust Officer




            I   consent    to distributions            outlined in the above letter




            Wendy        Eber




                                                                                                                                                        EB 00020848
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 46 of 79




                              EBER· CONNECTICUT, LLC (_0/B/A SLOCUM & SONS)

                                 (A DELAWARE LIMITED LIABILITY COMPANY)
                                                '   ·,·

                                        . FINANCIAL STATEMENTS
                                                   AND
                                       SUPPLEMENTALSC~EDULES
                                         FOR THE YEARS ENDEID
                                          MAY 31, 2012AND 2011
                                                   AND ·
                                     INDEP~NDENT AUDITORS' REPORT '




                                                          EB-00019510
                                                                              158
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 47 of 79




                   EBER • CONNECTICUT, LLC (0/B/A SLOCUM & SONS}

                            (A Delaware Limited Liability Company)

                                      May 31, 2012 and 2011

                                      TABLE OF CONTENTS

                                                                                   PAGE

 INDEPENDENT AUDITORS' REPORT                                                       1

 FINANCIAL STATEMENTS

      ~alance   sheets                                                              2

      Statements of operations and members' equity                                  3

      Statements of cash flows                                                      4

      Notes to financial statements                                                5.9

 SUPPLEMENTAL SCHEDULES

      Cost of goods sold                                                            .10

      Selling and delivery expenses                                                 11

      Administrative expenses                                                       12




                                                                     EB-00019511
 Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 48 of 79




                                  DRVIE            Ill    KRPLF=IN
                                            Certified Pubic Accountants




                                 INDEPENDENT AUDITORS' REPORT



To the Members
Eber· Connecticut, LLC (D/B/A Slocum & Sons)


We have audited the accompanying balance sheets of Eber - Connecticut, LLC (018/A Slocum &
Sons) (a Delaware limited liability company) as of May 31, 2012 and 2011, and the related statements
of operations and members' equity, and cash flows for the years then ended. These financial
statements are the responsibility of the Company's management. Our responsibility is to express an
opi~ion on these financial statements based on our audits.

We conducted our audits In accordance with auditing standards generally accepted in the United States
of America. Those standards ·require that Vie plan and perfonn the audit to obtain reasonable
assurance about whether the financial statements are free of material misstatement. An audit includes
examining, on a test basis, evidence supporting the amounts and disclosures in the financial
statements. An audit also includ~ assessing the accounting principles used and significant estimates
made by management, as well as evaluating the overall financial statement presentation. We believe
that our audits provide a reasonable basis for our opinion.

In our opinion, the financial statements referred to above present fairly, in all material respects, the
financial position of Eber - Connecticut, LLC (D/B/A Slocum & Sons) as of May 31, 2012 and 2011,
and the results of its operations and its cash flows for the years then ended in conformity with
accounting principles generally accepted in the United States of America.

Our audits were conducted for the purpose of forming an opinion on. the financial statements as a
whole. The supplemental schedules of cost of goods sold, selling and delivery expenses, and
administrative expenses are presented for purposes of additional analysis and are not a required part
of the financial statements. Such information is the responsibility of management and was derived
from and relates directly to the underlying accounting and other records used to prepare the financial
statements. The information has been subjected to the auditing procedures applied in the audit of the
financial statements and certain additional procedures, including comparing and reconciling such
information directly to the underlying accounting and other records used to prepare the financial
statements or to the financial statements themselves, and other additional procedures In accordance
with auditing standards generaDy accepted in the United States of America. In our opinion, the
information is fairly stated in all material respects in relation to the financial statements as a whole;




February 4, 2013


                                                      ·-1-
                                             Dovie Kaplan, CPA, P.C.
                               1000 First Federal Pleza · Rochester, New York 14614
                        Tel: 15815-454-4161 · Fax: 5815-454-21573 · www.davlekaplan.com




                                                                                   EB-00019512
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 49 of 79



                   EBER· CONNECTICUT, LLC CD/BIA SLOCUM & SONS)

                             (A Delaware Limited Liability Company)

                                        Balance Sh~ets
                                     May 31, 2012 and 2011

                                            ASSETS




Current assets

  Cash                                                           $      586,188       $      412,972
  Accounts receivable, net of allowance for doubtful accounts
     of $50,000 in 2012 and 2011                  .                   3,969,236            4,237,688
  Inventory, net of allowance for obsolescence of $150,000 in
     2012 and $130,000 in 2011                                        7,801,306            8,401,491
  Prepaid expenses and other current assets                             . 911933              861447
                                                                     1214481663           13,1381598

Property, plant and equipment

  Leasehold improvements                                                666,007              640,379
  Office furniture and equipment                                      1,858;385            1,853,988
  Automobiles and trucks                                                 75,217              ' 82,601
                                                                      2,599,609            2,576,968
  Less: Accumulated depreciation                                      1,908,985            118151973
                                                                        690,624              760,995

                                                                $ 13, 139,287         $13,899;593




                       The accompanying Notes to Financial Statements
                           are an integral part of these statements.




                                                                        EB-00019513
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 50 of 79




                              LIABILITIES AND MEMBERS' EQUITY




Current liabilities

   Demand note payable                                     $      500,000   ·$
   Current portion of term note payable                           206,292         3,770,000
   Accounts payable       ·                                     3,768,789         3,907,642 .
   Accrued beverage taxes                                          97,019            69,533
   Accrued payroll and payroll taxes                              119,324           147,447
   Other accrued expenses                                         228.256           305,940
                                                                41919,680         8,200,562

Long-term liabilltles

   Term note payable, net of current portion                    2,883.708

Members'. equity                                                5,335,899         5,699.031




                                                          $ 13, 139,287         $ 13,899,593




                                               -2-




                                                                  EB-00019514
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 51 of 79



                     EBER • CONNECTICUT. LLC (0/B/A SLOCUM & SONS)

                               (A Delaware Limited Liability Company)

                          Statements of Operations and Members' Equity
                           For the Years Ended May 31, 2012 and 2011

                                                                  %of                         o/oof
                                                      2012        Sales          2011         Sales

Sales                                          $ 36,383,755       100.0      $ 36,899,281     100.0

Cost of goods sold                                  27,946,902     76.8        28,606,509      77.5

                                                                                8,283,772      22.5
Gross profit                                         8,436,853
                                                                  -23.2
                                                                    -
Selling expenses                                     3,531,098      9.7         ·3,570,412      9.7
Delivery expenses                                    2,249,646      6.2          2, 152,498     5.8
Administrative expenses                              2,9551169      8.1          31248, 159     8.8
                                                     81735 1913    24.0          8,971,069     24.3
                                                                  --
Loss from operations                                  (299.060)     (0.8)        (687,297)    ~

Other income (expense)

   other-Hncome                                        165,747       0.5
   Interest'.expense                                  (227,269)     (0.6)        (221,503)     (0.6)
   Loss on~sale of equipment                            (2.550)
                                                                  --
                                                       (64;072)     (0.1)        (221.503)    _!Q2)

Net loss                                              (363,132)     (0.9)        (908,800)
                                                                                              ~
Members' equity,. beginning                          5,699.031.                 6,607,831

Members' equity, ending                         $    5~335,899                $ 51699.031




                        The accompanying Notes to Financial Statements
                            are an integral part of these statements.
                                                "3-




                                                                            EB-00019515
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 52 of 79


                    EBER • CONNECTICUT, LLC (0/B/A SLOCUM & SONS)

                              (A Delaware Limited Liability Company)

                                    Statements of Cash Flows
                           For the Years Ended May 31, 2012 and 2011

                                                                       2012                2011

Cash flows from operating activities

   Net loss                                                       $    (363,J32)      $    (908,800)
   Adjustments to reconcile net loss to net qash
    provided by operating activities
      Deprecia~on                                                        94,837             147,334
      Loss on sale of equipment                                           2,550
      Increase (decrease) in inventory allowance for
        obsolescence                                                     201000             (20,000)
                                                                       (245,745)           (781,466)
   Increase (decrease) in cash due to changes in
     operating assets and liabilities
      Accounts receivable                                               268,452            (383,026)
       lnvex1tory                                                       5&0.,185          1,329,010
       Prepaid expenses and other current assets                          (5,486)             25,830
      Accounts payable                                                 (138,853)            351,364
      ACCl'\led beverage taxes                                         . 27,486             (33,608)
      Accru~d payroll and payroll taxes                                 (28,123)           (111,900)
      OthE!r accrued expenses                                           {77,684)             (10,489)
                                                                        380,232             385,715

Cash flows from Investing activities

   Acquisition of property, plant and equipment                         (30,016)           {148,801)
   Proceeds from sale of equipment                                        3,000
                                                                        (27,016)           (148,801)

Cash flows from financing activities

   Repayments of long-term debt                                        (180,000}           (130,000}

Net Increase In cash                                                   173,216              106,914

Cash, beginning                                                        412,972             306,058

Cash, ending                                                     $     586,188      $      412,972




                        The accompanying Notes to Financial Statements
                            are an integral part of these statements.




                                                                        EB-00019516
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 53 of 79




                                                                2012              2011

Supplemental disclosure of cash flow Information

   Interest paid                                            $   209,496       $   221,503

Non~ash   financing activity

   Conversion of term note payable to demand note payable   $   5001000       $




                                             -4-




                                                                EB-00019517
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 54 of 79



                     EBER· CONNECTICUT, LLC (0/B/A SLOCUM & SONS)

                              (A Delaware Limited Liability Company)

                                      Notes to Financial Statements
                                         May 31, 2012 and 2011

1.    Description of Business

      Eber-Connecticut, LLC (D/B/A Slocum &· Sons) ("the Company"), is in the business of
      wholesale wine and liquor distribution in the state of Connecticut. The Company extends
      credit to customers in the normal course of business.

2.    Summary of Significant Accounting Policies

      Use of estimates

      The preparation of financial statements in conformity with accounting principles generally
      accepted in the United States of America requires management to make estimates and
      assumptions that affect the reported amounts of assets and liabilities at the date of the
      financial statements and the reported amounts of revenues and expenses during the reporting
      period. Actual results could differ from those estimates.

      Concentrations of credit risk

       Financial instruments that potentially subject the Company to concentrations of credit risk are
     . trade receivables and cash in bank. Due to the large number and diver5ity of the Company's
       customer base, concentrations of credit risk are minimat, The Company maintains deposits
       which may exceed the federally insured amount at times.

      Accounts receivable

      The:Company uses the reserve for bad debt method of valuing doubtful accounts receivable
      which is based on historical experience, coupled with a review of the current status of existing
      receivables.

      Inventory

      Inventory is stated primarily at the lower of cost, based upon the first-in, first-out (FIFO)
      method of accounting, or market.

      Property. plant. equipment and depreciation

      Property and equipment are stated at cost, less accumulated depreciation. Depreciation is
      computed using the straight-line and declining bale.nee methods over the estimated useful
      lives of the assets as follows:                                                       ·

                            Leasehold improvements                    10 -40 years
                            Office furniture and equipment             5-10 years
                            Automobiles and trucks                     3-10 years




                                                  -5-




                                                                           EB-00019518
 Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 55 of 79


                    EBER - CONNECTICUT, LLC (0/8/A SLOCUM & SONSJ

                              (A Delaware Limited Liability Company)

                                   Notes to Financial Statements
                                      May 31, 2012 and 2011

2.   Summary of Significant Accounting Policies (Continued)

     Property. plant. equipment and depreciation (Continued)
                       .                                                    .
     Expenditures for repairs and maintenance are charged against operations.              Renewals and
     betterments that materially extend the life of the assets are capitalized.

     Income taxes

     No provision or benefit for income taxes has been included in these financial statements since
     taxable income or loss passes through to, and is reportable by, the members individually.

     The Company is subject to U.S. Federal tax filings as well as filings in various state jurisdictions.
      Returns fded in these·jurisdlctions for tax years ended on or after May 31, 2009 are subject to
     examination by authorities.

     Liability of the members

     The members of the Company shall not be liable to any other person for losses or damages
     incurred under acts of good fatth in carrying out the responsibilities of the Compa~w. Any
     indemnity shall be paid out of and to the extent of Company assets. lhe members shall be
     liabl~ for fraud, bad faith, illegal acts or gross negligence. ·

     Shiobing and handling

     Shipping and handling costs are classified as delivery expenses in the accompanying
     statements of operations.

     Advertising

     Advertising costs are generally expensed as incurred:

     Subsequent events

     The Company evaluated events occurring between the end of ttle most recent fiscal year and
     February 4, 2013, the date the financial statements were available to be issued.




                                                 -6-




                                                                             EB-00019519
-------   -Case
            - -1:16-cv-09517-LAK-KHP
                - - - - - - - - - - -Document
                                      - - - - 266-10
                                              - - - -Filed
                                                      - -11/09/19
                                                           - - - - Page
                                                                   ---  56 of 79


                               EBER - CONNECTICUT, LLC (0/8/A SLOCUM & SONS}

                                         (A Delaware Limited Liability Company}

                                             Notes to Financial Statements
                                                May31, 2012 and2011

          3.    Note Payable


                Note payable to a bank, originally due in monthly installments
                of $15,000, plus interest at the prime rate plus 2.5%. An
                interest rate floor of 4% was established for the term of the
                loan. The note was collateralized by substantially all business
                assets and an assignment.of a certificate of deposit in the
                amount of $500,000 in the name of an officer. The note was
                g·uaranteed by an officer and affiliates of the Company. In
                January, 2013, the note payable was refinanced (see Note
                10, Subsequent Event).                                             $3 590.000      $3,770.000

                The prime rate was 3.25% at May 31, 2012.

          4.   · Related Party Transactions

                Accounts payable

                Amounts due to affiliates included in the accounts payable. balance in the accompanying
                balance sheets amounted to $369,793 and $324,319 at May 31, 2012 and 2011, respectively.
                Amounts included in purchases from affiliates amounted to $3, 116,813 and $3,467,099 for
                2012 and 2011, respectively.

          5.    Retirement Plan

                The Company participates in a multi-employer profit sharing 401 (k) plan for eligible
                employees. Employees must be at least 21 years of age and complete six month$ of service
                to be eligible. The Company may make discretionary profit-sharing contributions equal to 3%
                of base annual compenaation to all participants who are employed by. the Company on
                December 31. The Company ma,de no profit sharing contribution in 2012 and 2011.

          6.    Commitments and Contingencies

                The Company leases warehouse and office space and certain equipment under operating
                leases which expire in various years through 2015. The Company is obligated to pay property
                taxes and other costs associated with the use of the property. Total rental expense under
                operating leases was $503,717 and $520,911 for 2012 and 2011, respectively. Minimum
                future rental payments under these non-cancelable operating leases are:

                                                                                   Amount.

                                      2013                                        $ 448,925
                                      2014                                          406,461
                                      2015                                          366,974

                                                                                  $1222360

                                                           -7-




                                                                                     EB-00019520
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 57 of 79


                    EBER· CONNECTICUT, LLC (018/A SLOCUM & SONS)

                             (A Delaware Limited Liability Company)

                                  Notes to Financial Stateme.nts
                                     May 31, 2012 and 2011

7.    Advertising

      Advertising expense amounted to $6, 159 and $7,550 for the years ended May 31, 2012 and
      2011, respectively.

8.    Shipping and Handling Costs

      Shipping and handling costs classified as delivery expenses in the accompanying statements
      of operations amounted to $2,249,646 and $2, 152,498 for the years ended May 31, 2012 and
      2011, respectively.

9.    Restructuring Charges

      In May, 2009, the Company recorded charges associated with certain employment contracts
      as well as severance costs. The employment contracts provide ongoing compensation and
      certain benefits to two employees who no longer provide services or benefit to. the Company.
      As a result, the Company fully accrued for the related costs as of May 31, 2009. The total
      charge was approximately $685,000 and was reflected primarily as administrative expenses in
      the accompanying Statements of Operations. The remaining accrual is included in Other
      accrued expenses on the balance sheet. Future payments related to these restructuring
      charges are:

                           Year                                        Amount

                           2013                                    $    76,260
                           2014                                         66,260
                           2015                                         16,260
                           2016                                          9,264
                           2017                                          9,264
                           Thereafter                                    4,632

                                                                   s    j§j,~~g

10.   Subsequent Event

      Refinance

      In January, 2013, the Company refinanced its existing term loan (see Note 4) to a new term
      loan and a demand note. Beginning in March, 2013, the term loan is due in equal monthly
      installments of $33,250, including interest at the prime rate plus 2. 75%, through February,
      2014. Beginning in March, 201.4, the· term loan will be due in equal monthly installments of
      principal and interest at the prime rate plus 2. 75% (approximately $45,300 at the current
      effective interest rate of 6%), through February, 2020. An interest rate floor of 4% has been
      established for the term of the 1oan. The aggregate maturity for the term note payable is as
      follows:                                   ·              ·



                                               ~8-




                                                                         EB-00019521
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 58 of 79



                    EBER • CONNECTICUT. LLC (0/BIA SLOCUM & SONS}

                             (A Delaware Limited Liability Company)

                                  Notes to Financial Statements
                                     May 31, 2012 and 2011

10.   Subsequent Event (Continued)

      Refinance (Continued) .

                                                                      Amount

                           2013                                    $ 206,292
                           2014                                       268,628
                           2015                                       397,509
                           2016                                       422,026
                           2017                                       448,056
                           Thereafter                               1,347.489

                                                                           .
                                                                   $3 090 000

      The demand .note payable is in the principal amount of $500,000 and requires interest only
      payments beginning in March, 2013 at the prime rate plus 1.5%. An interest rate floor of 4%
      has;been established for the term of the loan.

      The term loan payable and the demand note payable are secured by substantially all assets of
      the Company as well as an assignment of marketable securities and a certificate of deposit in
      the amount of $120,000 and $500,000, respectively, owned by an officer. The term loan
      payable and the demand note payable are guaranteed by an officer and affiliates of the
      Company for the full amount borrowed. The term loan payable and the demand note payable
      are·~subject to certain financial covenants effective beginning with the year ended May 31,
      201'4.




                                                                        EB-00019522
  Case
Mar 9          1:16-cv-09517-LAK-KHP
               2012  3 5.6PM         Document 266-10 Filed 11/09/19 No 547059 ofP
                                                                    Page         79                                                                  2




       STATE OF NEW YORK
       SUPREME COURT                                      COUNTY OF MONROE


                 ALEXBAY LLC

                                                                Plaintiff                                 Index      No
                                                                                                          2012 1919
                            •   vs


                EBER BROS WINE                         LIQUOR       CORP
                SOUTHERN WINE   SPIRITS
                OF AMERICA INC
                EBER BROS WINE   LIQUOR METRO INC
                and JOHN DOES                  1
                               10 being fictitious names
                intended to designate               other entities or   persons

                claiming any interest in Eb'cr Bros Wine                         Liquor

                Inc s OWNERSHIP INTEREST IN EBER                                 BROS
                WINE              LIQUOR METRO              INC
                                                            Defendants




                                IT IS       HEREBY STIPULATED AND AGREED                             between PlaintiJT and



  Defendants         Eber Bros               Wine     Liquor    CoTp    and Eber Bros     Wine             Liquor Metro Inc



                                                                                                                                       I




                                                                                                                                             title
   hereafter collectively                    the Eber Bros Defendants               by their   undersigned            counscl that



  Eber Bros Defendants acknowledge                         aervicc     of the   Summons       and'Complaint            herein and appear
        this




  in           proceeding and                2 the Eber Bros Defendants           have no objection             to   the relief requested   by
                     this




  Plaintiff     in              proceeding      and   release   any claim   to   the Collateral as defined in the Complaint



 or any proceeds thereof



 Dated         March                 2012                                         March             2012

   UNDERBERG                         KESSLER LLP                                  MARINO            A FERNANDEZ                       ESQ
   Attorneys     for Plaintiff          •                                         Attorneys   for   the   Eber Bros




                                                                                By
        William        E        Brueckner       Esq                                  1 East Main Street               1,0th   Floor

        300 Bausch                   Lomb Place                                      Rochester New York 14614
        Rochester               New'York       14604                                 585.360.1266
                                                                                                            1




        585.258.2800




                                                                                                                                       159
                                                                                                                                                         EB 00020483
                                                 Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 60 of 79
                                                                                                        (EHU:LQH /LTXRU&RUS
                                                                                                              *HQHUDO/HGJHU
$FFUXDO%DVLV                                                                                                        $OO7UDQVDFWLRQV

          7\SH              'DWH      1XP         $GM                 1DPH                                                    0HPR            6SOLW         'HELW         &UHGLW         %DODQFH

      %LOO                             8QGHUEHUJ.HVVOHU                                                       ā$FFRXQW                           
      %LOO                                &DUPRG\ 7RUUDQFH//3                                                  ā$FFRXQW                        
      %LOO                               6XPQHU73HDUVDOO&2$                                                 ā$FFRXQW                         
      %LOO                               6XPQHU73HDUVDOO&2$                                                 ā$FFRXQW                         
      %LOO                                6XPQHU73HDUVDOO&2$                                                 ā$FFRXQW                         
      %LOO                                 8QGHUEHUJ.HVVOHU                                                       ā$FFRXQW                       
      %LOO                               &DUPRG\ 7RUUDQFH//3                                                  ā$FFRXQW                         
      %LOO                             8QGHUEHUJ.HVVOHU                                                       ā$FFRXQW                           
      %LOO                             -RKQVRQ0RUJDQ :KLWH       5 0)LQH                                  ā$FFRXQW                           
      *HQHUDO-RXU                       '//&                       7RYRLGFKHFN                      ā&1%7'                          
      *HQHUDO-RXU                       '//&                       7RYRLGFKHFN                      ā&1%7'                          
      %LOO                                &KDUOHV=RORW                                                                   ā$FFRXQW                           
      %LOO                               6XPQHU73HDUVDOO&2$                                                 ā$FFRXQW                         
      %LOO                                &DUPRG\ 7RUUDQFH//3                                                  ā$FFRXQW                         
      %LOO                               6XPQHU73HDUVDOO&2$                                                 ā$FFRXQW                         
      %LOO                                'DYLH.DSODQ&3$3&                                                 ā$FFRXQW                         
      %LOO                              *URRP/DZ*URXS                                                         ā$FFRXQW                         
      %LOO                              *URRP/DZ*URXS                                                         ā$FFRXQW                         
      %LOO                              *URRP/DZ*URXS                                                         ā$FFRXQW                           
      %LOO                              *URRP/DZ*URXS                                                         ā$FFRXQW                         
      %LOO                              *URRP/DZ*URXS                                                         ā$FFRXQW                         
      %LOO                              *URRP/DZ*URXS                                                         ā$FFRXQW                         
      &UHGLW                            6XPQHU73HDUVDOO&2$                                                 ā$FFRXQW                         
      %LOO                              8QGHUEHUJ.HVVOHU                                                       ā$FFRXQW                         
      %LOO                              8QGHUEHUJ.HVVOHU                                                       ā$FFRXQW                         
      %LOO                                &DUPRG\ 7RUUDQFH//3                                                  ā$FFRXQW                         
      %LOO                             *URRP/DZ*URXS                                                         ā$FFRXQW                         
      %LOO                               6XPQHU73HDUVDOO&2$                                                 ā$FFRXQW                           
      'HSRVLW                             0DQKDWWDQ:HVW               'HSRVLW                                   ā&1%72                             
      %LOO                              &DUPRG\ 7RUUDQFH//3                                                  ā$FFRXQW                         
      %LOO                              'DYLH.DSODQ&3$3&                                                 ā$FFRXQW                         
      %LOO                            *URRP/DZ*URXS                                                         ā$FFRXQW                         
      %LOO                              %RQGHG&ROOHFWLRQ6HUYLFH                                               ā$FFRXQW                            
      'HSRVLW                                 )LHOGRI'UHDPV               'HSRVLW                                   ā&1%72                              
      %LOO                               'DYLH.DSODQ&3$3&                                                 ā$FFRXQW                         
      %LOO                              6XPQHU73HDUVDOO&2$                                                 ā$FFRXQW                         
      'HSRVLW                            7RZQ &RXQWU\'LVF/LTXRU,QF   %RQGHG&ROOHFWLRQ6HUYLFHV                ā&1%72                            
      %LOO                              *URRP/DZ*URXS                                                         ā$FFRXQW                         
      %LOO                               6XPQHU73HDUVDOO&2$                                                 ā$FFRXQW                         
      'HSRVLW                             %RQGHG&ROOHFWLRQ6HUYLFH     'HSRVLW                                   ā&1%72                             
      %LOO                             *URRP/DZ*URXS                                                         ā$FFRXQW                         
      'HSRVLW                            &RPPHUFLDO&ROOHFWLRQ&RUS           'HSRVLW                                   ā&1%72                             
      %LOO                              8QGHUEHUJ.HVVOHU                                                       ā$FFRXQW                         
      %LOO                              8QGHUEHUJ.HVVOHU                                                       ā$FFRXQW                         
      %LOO                              8QGHUEHUJ.HVVOHU                                                       ā$FFRXQW                         
      %LOO                              8QGHUEHUJ.HVVOHU                                                       ā$FFRXQW                         
      &UHGLW                            8QGHUEHUJ.HVVOHU                                                       ā$FFRXQW                           
      &UHGLW                            8QGHUEHUJ.HVVOHU                                                       ā$FFRXQW                           
      &UHGLW                            8QGHUEHUJ.HVVOHU                                                       ā$FFRXQW                           
      &UHGLW                            8QGHUEHUJ.HVVOHU                                                       ā$FFRXQW                           
      %LOO                                6XPQHU73HDUVDOO&2$                                                 ā$FFRXQW                         
      %LOO                             *URRP/DZ*URXS                                                         ā$FFRXQW                         
      &UHGLW                           *URRP/DZ*URXS                                                         ā$FFRXQW                         
      %LOO                             *URRP/DZ*URXS                                                         ā$FFRXQW                         
      %LOO                                &DUPRG\ 7RUUDQFH//3                                                  ā$FFRXQW                         
      %LOO                                &DUPRG\ 7RUUDQFH//3                                                  ā$FFRXQW                           
      %LOO                                &DUPRG\ 7RUUDQFH//3                                                  ā$FFRXQW                         
      %LOO                                &DUPRG\ 7RUUDQFH//3                                                  ā$FFRXQW                             
      %LOO                                &DUPRG\ 7RUUDQFH//3                                                  ā$FFRXQW                            
      %LOO                              *URRP/DZ*URXS                                                         ā$FFRXQW                         
      'HSRVLW                             %RQGHG&ROOHFWLRQ6HUYLFH     'HSRVLW                                   ā&1%72                             
      %LOO                              *URRP/DZ*URXS                                                         ā$FFRXQW                           
      %LOO                                0DULQR$)HUQDQGH]-U                                                        ā$FFRXQW                           
      %LOO                               0H\HUV6D[RQ &ROH                                                            ā$FFRXQW                           




                                                                                                                                                                                              3DJH

   160
                                                                                                                                                                                         EB-00032593
  Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 61 of 79




161
                                                      EB-00001133
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 62 of 79




                                                    EB-00001134
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 63 of 79




                                                    EB-00001135
  Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 64 of 79




                                                                              HARRIS BEACH ~
                  EBER BROS. WINE AND LIQUOR CORPORATION                      ATTORNEYS   AT LAW
                                   SALE OF
                                 PW&S,LLC
                                           AND
                        DELAWARE IMPORTERS, LLC
                                   TO
                  SOUTHERN WINE & SPIRITS OF AMERICA, INC.
                     AND CERTAJN OTHER TRANSACTIONS

                                       Closing Index

 I.    Letter Agreement Governing Transactions:

       1.     Letter Agreement, dated July 5, 2007, by and between Eber Bros. Wine and
              Liquor Corporation and Southern Wine & Spirits of America, Inc.

       2.     First Amendment to Letter Agreement, dated July 27,2007, by and between Eber
              Bros. Wine and Liquor Corporation and Southern Wine & Spirits of America,
              Inc.

       3.     Second Amendment to Letter Agreement, dated August 14, 2007, by and between
              Eber Bros. Wine and Liquor Corporation and Southern Wine & Spirits of
              America, Inc.

       4.     Third Amendment to Letter Agreement, dated August 22, 2007, by and between
              Eber Bros. Wine and Liquor Corporation and Southern Wine & Spirits of
              America, Inc.

       5.    Fourth Amendment to Letter Agreement, dated August 28, 2008, by and between
             Eber Bros. Wine and Liquor Corporation and Southern Wme & Spirits of
             America, Inc.

       6.    Fifth Amendment to Letter Agreement, dated August 29, 2007, by and between
             Eber Bros. Wme and Liquor Corporation and Southern Wine & Spirits of
             America, Inc.

       7.     Sixth Amendment to Letter Agreement, dated January 29, 2008, by and between
              Ebe~· Bros. Wine and Liquor Corporation, Eber Bros. Wine & Liquor Metro, Inc.
              and Southern Wine & Spirits of Ame1ica, Inc.

 II.   August 30, 2007 Closing:

       8.    Sale of Assets ofPW&S, LLC:

             a.      Asset Purchase Agreement, dated as of August 30, 2007, by and among
                     Southern Wine & Spirits of Oblo, Inc., Southern Wine & Spirits of
                     America, Inc., PW&S, LLC and Eber Bros. Wine and Liquor Corporation.




162
                                                                     EB-00000001
     Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 65 of 79




                   b.           Bill of Sale, dated August 30, 2007, given by PW&S, LLC to Southern
                                Wine & Spirits of Ohio, Inc.

                   c.           Assignment, dated August 30, 2007, given by PW&S, LLC to Southern
                                Wine & Spirits of Ohio, Inc.

                   d.           Assignment and Assumption Agreement, dated August 30, 2007, by and
                                between PW&S, LLC, Eber Bros. Wine and Liquor Corporation and
                                Southern Wine & Spirits of Ohio, Inc., relating to Donald Postiy's
                                Employment Agreement

                   e.           Assignment and Assumption of Lease, dated August 30, 2007, by and
                                between Eber Bros. Wine and Liquor Corporation and Southern Wine &
                                Spirits of Ohio, Inc. relating to the Lease Agreement for the premises
                                located at 651 D Lakeview Plaza Blvd., Worthington, Ohio 43085.

                  f.            Assignment and Assumption of Lease, dated August 30, 2007, by and
                                between Eber Bros. Wine and Liquor Corporation and Southern Wine &
                                Spirits of Ohio, Inc. relating to the Lease Agreement for the premises
                                located at 651 B Lakeview Plaza Blvd., Worthington, Ohio 43085.

                  g.            Assignment and Assumption of Brokerage Agreements:

                           1.          Future Brands

                          11.          Bacardi U.S.A., Inc.

                         111.          E. & J. Gallo Winery

                          iv.          The Patron Spirits Company

                          v.           Jacquin, Charles Et Cie, Inc.

                         vi.           Laird & Company

                        vii.          American Beverage Group, Inc.

                        viii.         Phillips Distributing Corporation

                         ix.           Crillon Importers Ltd.

                          x.          Jim Beam Brands Co.

                  b.        Restrictive Covenant, dated August 30, 2007, by and between PW&S,
                            LLC and Southern Wine & Spirits of America, Inc.

                  1.        Restrictive Covenant, dated August 30, 2007, by and between Lester Eber
                            and Southern Wine & Spirits of America, Inc.



134782 957507 1                                      2


                                                                                  EB-00000002
     Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 66 of 79




                  J.     Name Registration Update canceling use of assumed name ''Postiy Wine
                         & Spirits" by PW&S, LLC.

                   k.    Closing Certificate ofEber Bros. Wine and Liquor Corporation.

                   1.    Closing Certificate of PW&S, LLC.

                  m.     Closing Certificate of Southern Wine & Spirits of America, Inc.

                  n.     Closing Certificate of Southern Wine & Spirits of Ohio, Inc.

                  o.     Officer's Certificate ofEber Bros. Wine and Liquor Corporation.

                  p.     Officer's Certificate ofPW&S, LLC.

                  q.     Officer's Certificate of Southern Wine & Spirits of America, Inc.

                  r.     Officer's Certificate of Southern Wine & Spirits of Ohio, Inc.

                  s.     Subsistence Certificate ofPW&S, LLC issued by the Secretary of State of
                         the State of Ohio.

                  t      Subsistence Certificate of Eber Bros. Wine and Liquor Corporation issued
                         by the Department of State of the State of New York.

                  u.     Opinion of Harris Beach PLLC.

             9.   Settlement of Litigation between Eber Bros. Wine and Liquor Corporation and its
                  affiliates and Southern Wine & Spirits of America, Inc. and its affiliates:

                  a      Release, dated August 22, 2007, given by Southern Wine & Spirits of
                         America, Inc., Southern Wine & Spirits of New York, Inc., and Southern
                         Wine & Spirits ofUpstate New York, Inc. to Eber Bros. Wine and Liquor
                         Corporation, Eber Bros. & Co., Inc., Eber-Metro, LLC, Eber Bros. Wine
                         & Liquor Metro, Inc. and Lester Eber.

                  b.    Release, dated August 22,2007, given by Eber Bros. Wine and Liquor
                        Corporation, Eber Bros. & Co., Inc., Eber-Metro, LLC, Eber Bros. Wine
                        & Liquor Metro, Inc. and Lester Eber to Southern Wine & Spirits of
                        America, Inc., Southern Wine & Spirits of New Y ark, Inc., and Southern
                        Wine & Spirits ofUpstate New York, Inc.

                  c.    Release, dated August 22,2007, given by Eber Bros. Wine and Liquor
                        Corporation, Eber Bros. & Co., Inc., Eber-Metro, LLC, Eber Bros. Wine
                        & Liquor Metro, Inc. and Lester Bber to Daniel Sisto, Terry Rose, Todd
                        May, Steven Mastascusa, R. Michael Kimber, Joseph Attanasio, David
                        Foster, Eugene Bonnabeau, Richard Jones, the estate of Robert Makis,



134782 957507,1                               3


                                                                             EB-00000003
      Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 67 of 79




                            Robert Wheeler, John Smith, Michael Bova, Thomas Kitson and Randy
                            Chamberlin.

                     d.     Stipulation of Discontinuance.

              10.    Loan Transactions:

                     a.     Promissory Note, dated August 30, 2007, given by Eber Bros. Acquisition
                            Corp. to Southern Wine & Spirits of America, Inc. in the original principal
                            amount of$1 1,300,000.

                     b.    Security Agreement, dated August 30,2007, by and between Eber Bros.
                           Acquisition Corp. and Southern Wine & Spirits of America, Inc.

                     c.    Certificate of Ownership Interest No. 2, issued to Eber Bros. Acquisition
                           Corp., representing 50 units of membership interest in Delaware
                           Importers, LLC, together with an Ownership Interest Power, executed in
                           blank, with respect thereto.

                    d.     Promissory Nme, dated August 30, 2007, given by Eber Bros. Wine &
                           Liquor Metro, Inc. to Southern Wine & Spirits of America, Inc. in the
                           original principal amount of$3,000,000.

                    e.     Secwity Agreement, dated August 30, by and between Eber Bros. Wine &
                           Liquor Metro, Inc. and Southern Wine & Spirits of America, Inc.

                    f.     Acknowledgement and Consent, dated August 30, 2007, given by Eber-
                           Connecticut, LLC to Southern Wine & Spirits of America, Inc.

                    g.     Acknowledgement and Consent, dated August 30, 2007, given by Eber-
                           Rhode Island, LLC to Southern Wine & Spirits of America, Inc.

                    h.     Guaranty Agreement, dated August 30, 2007, given by Eber Bros. Wine
                           and Liquor Corporation in favor of Southern Wine & Spirits of America,
                           Inc.

                    i.     Security Agreement, dated August 30,2007, by and between Eber Bros.
                           Wine and Liquor Corporation and Southern Wine & Spirits of America,
                           Inc.

                    J.     Stock Certificates l and 2 issued to Eber Bros. Wine and Liquor
                           Corporation representing 20,000 shares of common stock of Eber Bros.
                           Wine & Liquor Metro, Inc., together with a stock power, executed in
                           blank, with respect thereto.

                    k.     Stock Certificate 1 issued to Eber Bros. Wine and Liquor Corporation
                           representing 100 shares of common stock ofEber Bros. Acquisition Corp.,
                           together with a stock power, executed in blank, with respect thereto.


13<1782 967507.,                                 4

                                                                                EB-00000004
    Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 68 of 79




                   1.      Guaranty Agreement, dated August 30, 2007, given by Eber-Connecticut,
                           LLC to Southern Wine & Spirits of America, Inc.

            11 .   Delaware Importers, LLC Transactions:

                   a.      Option Agreement, dated August 30, 2007, granted by Eber Bros.
                           Acquisition Corp. and Southern Wine & Spirits of America, Inc. granting
                           to Southern Wine & Spirits of America, Inc. an option to purchase Eber
                           Bros. Acquisition Corp.'s 50% interest in Delaware Importers, LLC.

                   b.      Assignment of Option, dated August 30,2007, given by Eber Bros.
                           Acquisition Corp. to Southern Wine & Spirits of America, Inc.

                   c.     Agreement, dated August 30, 2007, by and among Eber Bros. Acquisition
                          Corp., Southern Wine & Spirits ofAmerica, Inc., Roger B. Hart, Edward
                          J. Stegemeier, ROED Transition Company and Delaware Importers, LLC
                          relating to the sale by ROED Transition Company of its membership
                          interest in Delaware Importers, LLC to Southern Wine & Spirits of
                          America, Inc.

            12.    Sale of Trade Name "Liberty Wine Selections":

                   a      Letter Agreement, dated August 30,2007, by and between Eber Bros.
                          Wine and Liquor Corporation and Southern Wine & Spirits of America,
                          Inc. relating to the sale of the trade name "Liberty Wine Selections,.

                   b.     Certificate of Discontinuance of Assumed Name of Liberty Wine
                          Selections by Eber Bros. Wine and Liquor Corporation.

           13.     Letter Agreement, dated August 30, 2007, by and between Eber Bros. Wine &
                   Liquor Metro, Inc. and Southern Wine & Spirits of America, Inc. granting
                   Southern Wine & Spirits of America, Inc. a right of first refusal in connection
                   with any sale ofEber-Connecticut, LLC or Eber-Rbode-lsland, LLC.

           14.     Joint Unanimous Written Consent of the Sole Shareholder Entitled to Vote and
                   the Board of Directors ofEber Bros. & Co., Inc.

           15.     Joint Unanimous Written Consent of the Sole Shareholder Entitled to Vote and
                   the Board of Directors ofEber Bros. Wine and Liquor Corporation.

           16.     Joint Unanimous Written Consent of the Sole Shareholder and the Board of
                   Directors ofEber Bros. Wine & Liquor Metro, Inc.

           17.     Joint Unanimous Written Consent of the Sole Shareholder and the Board of
                   Directors of Eber Bros. Acquisition Corp.

           18.     Consulting Agreement, dated August 30, 2007, by and between Southern Wine &
                   Spirits of Upstate New York, Inc. and Lester Eber.


134782967507.1                                  5

                                                                               EB-00000005
     Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 69 of 79




              19.    Letter of Direction of Payment ofFunds.

 III.        Sale of Membership Interest in Delaware Importers. LLC:

                     Purchase Agreement, dated as ofNovember 30,2007, by and among Southern
                     Wine & Spirits of America, Inc., Southem Wine & Spirits of Delaware, LLC,
                     Eber Bros. Acquisition Corp., and Eber Bros. Wine and Liquor Corporation.

             21.    Letter Agreement, dated as ofNovember 30,2007, by and between Southern
                    Wine & Spirits of America, Inc., Eber Bros. Wme and Liquor Corporation and
                    Eber Bros. Acquisition Corp., relating to the inventory price calculation.

             22.    Letter Agreement, dated November 30,2007, by and among Southern Wine &
                    Spirits of America, Inc., Eber Bros. Acquisition Corp., Delaware Importers, LLC,
                    ROED Transition Company, Inc., Edward Stegemeier and Roger Hart relating the
                    calculation of the purchase price.

             23.    Unit Power, dated as of November 1, 2007, given by Eber Bros. Acquisition
                    Corp. to Southern Wine & Spirits of Delaware, LLC, together with Certificate of
                    Ownership Interest No. 2 issued to Eber Bros. Acquisition Corp. evidencing
                    ownership of 50 units of Delaware Importers, LLC.

             24.    Escrow Agreement, dated as ofNovember 30,2007, by and among Eber Bros.
                    Acquisition Corp., Southern Wine & Spirits of America, Inc., Southern Wine &
                    Spirits of Delaware, LLC and Harris Beach PLLC.

             25.    Escrow Agreement, dated as of November 30, 2007, by and among Eber Bros.
                    Acquisition Corp., ROED Transition Company, Inc., Southern Wine & Spirits of
                    America, Inc., Southern Wine & Spirits of Delaware, LLC, Delaware Importers,
                    LLC and The Bank of Castile.

            26.     Restrictive Covenant, dated November 30, 2007, by and between Eber Bros.
                    Acquisition Corp. and Southern Wine & Spirits of America, Inc.

            27.     Restrictive Covenant, dated November 30, 2007, by and between Lester Eber and
                    Southern Wme & Spirits of America, Inc.

            28.     Letter Agreement, dated November 30,2007, by and betweenEber Bros,
                    Acquisition Corp., Southern Wine & Spirits of America, Inc. and Southern Wine
                    & Spirits of Delaware, LLC relating to environmental liability.

            29.     Resignation of Lester Eber as a Manager ofDelaware Importers, LLC.

            30.     Resignation of Wendy Eber as a Manager and as the Secretary and Treasurer of
                    Delaware Importers, LLC.

            31.     Closing Certificate of Eber Bros. Wine and Liquor Corporation.




!34762 967507,1                                 6


                                                                              EB-00000006
     Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 70 of 79




            32.    Closing Certificate of Eber Bros. Acquisition Corp.

            33.    Closing Certificate of Southern Wine & Spirits of America, Inc.

            34.    Closing Certificate of Southern Wme & Spirits of Delaware, LLC.

            35.    Officer's Certificate ofEber Bros. Wine and Liquor Corporation.

            36.    Officer's Certificate ofEber Bros. Acquisition Corp.

            37.    Officer's Certificate of Southern Wine & Spirits of America, Inc.

            38.    Officer's Certificate of Southern Wine & Spirits of Delaware, LLC.

            39.    Non-ForeignPerson Affidavit Under Internal Revenue Code Section 1445.

            40.    Written Consent of the Board of Managers of Delaware Importers, LLC
                   terminating the Delaware Importers, LLC 401 (k) Profit Sharing Plan.

            41.    Letter Agreement, dated November 2, 2007, by and between Delaware Importers,
                   LLC and Delaware River Industrial Park, LLC whereby Delaware River
                   Industrial Park, LLC consented to the change of control of Delaware Importers,
                   LLC.

            42.    Letter Agreement, dated November 30, 2007, by and between Eber Bros.
                   Acquisition Corp. and ROED Transition Company, Inc. relating to environmental
                   indemnity.

            43 .   OpiWon of Harris Beach PLLC.




134782967507.1                                 7


                                                                              EB-00000007
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 71 of 79




                                                                     163
                                                    EB-00000864
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 72 of 79




                                                    EB-00000865
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 73 of 79




                                                    EB-00000866
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 74 of 79




                                                    EB-00000867
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 75 of 79




                                                    EB-00000868
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 76 of 79




                                                    EB-00000869
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 77 of 79




                                                    EB-00000870
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 78 of 79




                                                                          164
Case 1:16-cv-09517-LAK-KHP Document 266-10 Filed 11/09/19 Page 79 of 79
